Citation Nr: 0826667	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-36 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to May 
1948 and from November 1950 to November 1951.

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, that denied the appellant's claim for service 
connection for bilateral hearing loss.  The appellant 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In a September 2007 decision, the Board denied the 
appellant's claim.  

The veteran appealed the Board's September 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2008, the Court granted a joint motion to 
vacate the Board's September 2007 decision and remanded the 
case to the Board for additional development and 
readjudication.  

The appellant's motion to advance the appeal on the Board's 
docket for good cause shown has been granted under the 
provisions 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c)(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of the March 2008 joint motion to vacate and remand 
is to obtain a new VA examination and nexus opinion that 
clearly takes into account the appellant's history of noise 
exposure in service.  See 38 U.S.C.A. § 5103A(d).  Service 
treatment records from the appellant's first period of 
service show that he served as an infantryman in Japan.  His 
service separation records from both periods of service, 
dated in May 1948 and November 1951, show that he served as a 
military policeman.  His military qualifications included the 
Mkm Rifle, M-1 and 159.  His postservice occupation was that 
of a police officer.

In short, this case must be remanded so that the appellant 
may be afforded a new VA examination.  38 U.S.C.A. 
§ 5103A(d).  Any outstanding pertinent medical records should 
also be obtained.  38 U.S.C.A. § 5103A(b).  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
hearing loss disability.  Obtain copies of 
any outstanding records from all medical 
care providers identified.

2.  Afford the appellant a VA audiology 
examination to ascertain the etiology of 
his bilateral hearing loss disability.  
The claims file must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner should be asked 
to review and comment on the evidence of 
record, to include the veteran's service 
records and service treatment records, and 
determine whether:  

a) the appellant had acoustic trauma 
in service; specifically addressing 
whether appellant's service as an 
infantryman and military policeman 
or his reported qualifications on 
various firearms exposed him to 
acoustic trauma; and 

(b) whether it is at least as likely 
as not (a 50% degree of probability 
or higher) that the veteran's 
present bilateral hearing loss is 
related to his military service.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the appellant's claim of entitlement to 
service connection for bilateral hearing 
loss can be granted.  If the claim is not 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

